DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
  
                                  Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/22 has been entered. 

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-2, 8-11 and 13-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2013/0312443) in view of Schwartz et al. (US 5,906,104).
In regards to claim 1, Tamaki discloses a variable refrigerant flow (VRF), conditioning system (system 100 by controlling the flow rate of the refrigerant to be distributed; par. 77; Fig. 1) comprising: a single outdoor unit (Heat Source Unit 301) comprising: a compressor (1), a condenser (an outdoor heat exchanger 4), and 
        a fan (an outdoor air-sending device 5); and a VRF network (i.e., connecting lines and valves between the outdoor unit 301 and the plurality of terminals 303, 304) extending between the outdoor unit (301) and a plurality of terminals (terminal of use units 303a, 303b and terminal of hot water supply unit 304), and 
        including a branch circuit controller (a branch unit 302) disposed between the outdoor unit (301) and the plurality of terminals (303, 304), the plurality of terminals comprising: a first terminal (terminal of use units 303a, 303b) configured to condition air of a room (refer to par. 47), the first terminal (303a, 303b) comprising an evaporator (indoor heat exchangers 10a and 10b); and a second terminal (terminal of hot water supply unit 304) configured to heat or cool liquid (refer to par. 56), 
       the second terminal comprising a liquid heating device (portion of water supply gas extension pipe 16 with heat exchanger 17).
         Tamaki fails to explicitly teach the condenser having a coil; wherein the VRF conditioning system is configured to: (i) direct refrigerant from the outdoor unit to the branch circuit controller; and (ii) simultaneously direct refrigerant from the branch circuit .         
         Schwartz teaches an air conditioning system (Fig. 1), wherein the VRF conditioning system is configured to: (i) direct refrigerant (via pipe 28) from the outdoor unit (corresponding to a condensing unit 20) to the branch circuit controller (corresponding to first housing 30); and (ii) simultaneously direct refrigerant from the branch circuit controller (30) to the first terminal (corresponding to air handling unit 60) and the second terminal (corresponding to a second housing 81) to simultaneously provide an air-cooling effect (cooling an interior space) via the first terminal (60) and a liquid-heating effect (heating a body of water, such as water from a swimming pool) via the second terminal (81). Schwartz further teaches the condenser (condenser coil 24) is formed of a coil (refer to col. 5, line 39).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the VRF conditioning system to direct refrigerant from the outdoor unit to the branch circuit controller; and simultaneously direct refrigerant from the branch circuit controller to the first terminal and the second terminal to simultaneously provide an air-cooling effect via the first terminal and a liquid-heating effect via the second terminal as taught by Schwartz in order to enable the system to efficiently utilize waste heat by rejecting the heat to a water Source, Such as a pool or Spa, while Simultaneously cooling and dehumidifying an interior Space (refer to col.2, lines 53-56 of Schwartz).  

         Therefore, it would also have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki to have a condenser coil as taught by Schwartz in order to increase the surface area of the condenser, thus improve heat exchange efficiency.  
In regards to claim 2, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the VRF network (302) includes a supply refrigerant conduit (supply pipe 9a and 9b) and a return refrigerant conduit (return pipes pipe 12a and 12b) extending between the outdoor unit (301) and the plurality of terminals (as can be seen in Fig. 1).  
In regards to claim 8, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the outdoor unit (301) further comprises a refrigerant diverter (a four-way valve 3) configured to direct vapor refrigerant (via gas extension pipe 13 and via gas extension pipe 16) to each terminal (303, 304) operating in a heating mode (during Heating Operation Mode).  
In regards to claim 9, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the VRF network is a three-pipe network (a three-pipe multi-system; par.36).  
In regards to claim 10, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the compressor (1) is (refer to par. 119, wherein driving frequency of the compressor 1 being controlled by the controlling section 103).  
In regards to claim 11, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Schwartz teaches wherein the second terminal (80 of Schwartz, corresponding to water to refrigerant heat exchanger 80) is configured to heat or cool water for a pool (refer to col.5, ines12-13 of Schwartz).  
In regards to claim 13, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the first terminal (303) is positioned in a first interior area and the second terminal (304) is positioned in a second interior area, the first interior area and the second interior area being the same (inside a building; par. 47).  
In regards to claim 14, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the first terminal (303) is in electrical communication with a first controller (portion of controller 103) and the second terminal (304) is in electrical communication with a second controller (another portion of controller 103), (as can be seen in Fig. 3).  
In regards to claim 15, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Tamaki teaches wherein the first controller (portion of controller 103) and the second controller (another portion of controller 103) are in electrical communication with a main controller (controller 110), the main controller (110) being in communication with the outdoor unit (301) and being configured to: receive a signal from the first controller (110) and the second controller (portion of controller 103) indicating a demand for heating or cooling; and output (as can be seen in Fig. 3).   
In regards to claim 16, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Tamaki teaches wherein the outdoor unit (301) varies the supply (varying capacity) of refrigerant by varying a speed of the compressor (refer to pars. 78 and 119).  
In regards to claim 17, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Tamaki teaches, wherein the outdoor unit (301) varies the supply of refrigerant by varying a speed of the fan (refer to par. 86, also Fig. 3).  
In regards to claim 18, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the liquid heating device is a heat pump water heater (refer to par. 2).  

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
Tamaki et al. (US 2013/0312443) in view of Schwartz et al. (US 5,906,104), further in view of Matsuoka et al. (US 5,086,624).
In regards to claim 3, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the branch circuit controller is configured to: separate of vapor refrigerant and liquid refrigerant mixture being directed from the outdoor unit to the branch circuit controller into a vapor refrigerant and liquid refrigerant; and direct the vapor refrigerant to each terminal 
       Matsuoka teaches Cooling and heating concurrent system (refer to Fig. 1) wherein  the branch circuit controller (control of multiple refrigeration units; Fig. 2) is configured to: separate of vapor refrigerant and liquid refrigerant (via an accumulator AQ) mixture being directed from the outdoor unit (an outdoor unit 1) to the branch circuit controller into a vapor refrigerant (via gas pipe 12) and the liquid refrigerant (via liquid pipe 14); and 
        direct the vapor refrigerant to each terminal (indoor heat exchangers 6a, 6b) operating in a heating mode (refer to col. 4, lines 15-32, wherein high pressure gas enters the indoor heat exchangers 6a and 6b through pipe 12 and the solenoid on-off valves 15a and 15b) and direct the liquid refrigerant to each terminal (6a, 6b) operating in a cooling mode (refer to col.4, lines 15-32, wherein high pressure liquid refrigerant entered the high pressure liquid pipe 14 to the indoor heat exchanger 6a and 6b through the electronic expansion valve 17a and 17b).  
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Hawkins to include a branch circuit controller in view of the teachings of Matsuoka to in order to control the respective operations of the compressor and the fan (refer to col.6, lines 24-25 of Matsuoka).
         It would also have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the branch circuit controller to separate of vapor refrigerant and liquid (refer to col.2, lines 18-23 of Matsuoka).
        It would further have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the branch circuit controller to direct vapor refrigerant to each terminal operating in a heating mode and direct liquid refrigerant to each terminal operating in a cooling mode in view of the teachings of Matsuoka to provide a cooling and heating concurrent operation type of multiple terminal of indoor unit, thus provide comfort and reliability to the occupant (refer to col.2, lines 18-23 of Matsuoka).
In regards to claim 4, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the VRF network includes a vapor refrigerant conduit, a liquid refrigerant conduit, and a return refrigerant conduit.  
         Matsuoka teaches Cooling and heating concurrent system (refer to Fig. 1) wherein the VRF network (piping in between outdoor unit 1 and terminals 6a, 6b) includes a vapor refrigerant conduit (gas pipe 12), a liquid refrigerant conduit (liquid pipe 14), and a return refrigerant conduit (return pipe 13).
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Hawkins to configure the VRF network includes a vapor refrigerant conduit, a (refer to col.2, lines 18-23 of Matsuoka).
In regards to claim 5, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 4, but fails to explicitly teach wherein the branch circuit controller is configured to direct vapor refrigerant to each terminal operating in a heating mode and to direct liquid refrigerant conduit to each terminal operating in a cooling mode.  
         Matsuoka teaches cooling and heating concurrent system (refer to Fig. 1) wherein the branch circuit controller (control of multiple refrigeration units; Fig. 2 and valves 15-16; Fig. 1) configured to direct vapor refrigerant to each terminal (indoor heat exchangers 6a, 6b) operating in a heating mode (refer to col.4, lines 15-32, wherein high pressure gas enters the indoor heat exchangers 6a and 6b through pipe 12 and the solenoid on-off valves 15a and 15b) and direct liquid The refrigerant to each terminal (6a, 6b) operating in a cooling mode (refer to col.4, lines 15-32, wherein high pressure liquid refrigerant entered the high pressure liquid pipe 14 to the indoor heat exchanger 6a and 6b through the electronic expansion valve 17a and 17b).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the branch circuit controller to direct vapor refrigerant to each terminal operating in a heating mode and to direct liquid refrigerant conduit to each terminal (refer to col.6, lines 24-25 of Matsuoka).

Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2013/0312443) in view of Schwartz et al. (US 5,906,104), further in view of GOLDMAN (US 2018/0120011).
In regards to claim 7, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the VRF conditioning system is further configured to: simultaneously (i) provide an air-heating effect (during heating mode) via the first terminal (303a, 303b) and (ii) but fails to explicitly teach provide a liquid-cooling effect via the second terminal.
        GOLDMAN further teaches an air-conditioning and hot water supply system, further teaches the system to provide a liquid-cooling effect via the second terminal (refer to par. 2 of GOLDMAN).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki to provide a liquid-cooling effect via the second terminal as taught by GOLDMAN in order to add cold energy stored in a pool, or other external water reservoir, into the heat or cold exchanging process, depending upon surrounding conditions (refer to abstract of GOLDMAN).  
In regards to claim 12, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Tamaki teaches wherein the first terminal (303) is positioned in a first interior area (inside a building; par. 47) of a building and (304) is positioned in a second interior area of the building (inside a building; par. 47), but fails to explicitly teach the second interior area being different than the first interior area. 
        GOLDMAN further teaches the first terminal (corresponding to indoor unit 9; Fig. 2) is positioned in a first interior area (somewhere in building 2) of a building (refer to par. 26, wherein located somewhere within the building 2) and the second terminal (water circuit) is positioned in a second interior area (an indoor or outdoor swimming pool; par. 16) being different than the first interior area (one or more rooms), (note: that indoor swimming pool usually located in interior area that is different from living area which meets the limitation of the second interior area being different than the first interior area). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the second interior area being different than the first interior area as taught by GOLDMAN in order for heating and/or cooling one or more environments within a building 2, in which the system is configured to utilize a water reservoir (refer to par. 16 of GOLDMAN).  

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
Tamaki et al. (US 2013/0312443) in view of Schwartz et al. (US 5,906,104), further in view of KOJIMA (US 2020/0149785).
In regards to claim 19, Tamaki discloses a variable refrigerant flow (VRF) conditioning system (system 100 by controlling the flow rate of the refrigerant to be distributed; par. 77; Fig. 1) comprising: an outdoor unit (Heat Source Unit 301), each outdoor unit comprising: a compressor (1), a condenser (an outdoor heat exchanger 4), and a fan (an outdoor air-sending device 5); a plurality of terminals (terminal of use units 303a, 303b and terminal of hot water supply unit 304) comprising: a first terminal (terminal of use units 303a, 303b) configured to condition air of a room (refer to par. 47), the first terminal (301) comprising an evaporator (indoor heat exchangers 10a and 10b); and 
         a second terminal (terminal of hot water supply unit 304) configured to heat or cool liquid (refer to par. 56), the second terminal (304) comprising a liquid heating device (portion of water supply gas extension pipe 16 with heat exchanger 17); and a single refrigerant network (i.e., connecting lines and valves between the outdoor unit 301 and the plurality of terminals 303, 304) in communication with the outdoor unit (301) and each of the plurality of terminals (303, 304) and including a branch circuit controller (a branch unit 302) disposed between the outdoor unit (301) and the plurality of terminals (303, 304).
        Tamaki fails to explicitly teach the condenser having a coil and a plurality of outdoor units; wherein the VRF conditioning system is configured to: (i) direct refrigerant from at least one outdoor unit of the plurality of outdoor units to the branch circuit controller; and (ii) simultaneously direct refrigerant from the branch circuit controller to the first terminal and the second terminal to simultaneously provide an air-cooling effect via the first terminal and a liquid-heating effect via the second terminal.
          Schwartz teaches an air conditioning system (Fig. 1), wherein the VRF conditioning system is configured to: (i) direct refrigerant (via pipe 28) from the outdoor (corresponding to a condensing unit 20) to the branch circuit controller (corresponding to first housing 30); and (ii) simultaneously direct refrigerant from the branch circuit controller (30) to the first terminal (corresponding to air handling unit 60) and the second terminal (corresponding to a second housing 81) to simultaneously provide an air-cooling effect (cooling an interior space) via the first terminal (60) and a liquid-heating effect (heating a body of water, such as water from a swimming pool) via the second terminal (81). Schwartz further teaches the condenser (condenser coil 24) is formed of a coil (refer to col. 5, line 39).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning system of Tamaki such that the VRF conditioning system to direct refrigerant from the outdoor unit to the branch circuit controller; and simultaneously direct refrigerant from the branch circuit controller to the first terminal and the second terminal to simultaneously provide an air-cooling effect via the first terminal and a liquid-heating effect via the second terminal as taught by Schwartz in order to enable the system to efficiently utilize waste heat by rejecting the heat to a water Source, Such as a pool or Spa, while Simultaneously cooling and dehumidifying an interior Space (refer to col.2, lines 53-56 of Schwartz).  
        Further, one ordinary skilled in the art would recognize that having coil in condensers increase the surface area of the condenser, thus improve heat exchange efficiency. 
         Therefore, it would also have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the VRF conditioning          
        Further, KOJIMA teaches a refrigeration apparatus (refer to Figs. 1-2) wherein a plurality of an outdoor units (100A, 100B), the single refrigerant network (refrigerant circuit 50) in communication with the plurality of an outdoor units (100A, 100B) and each of the plurality of terminals (300A, 300B).
        Therefore, Tamaki in view of KOJIMA’s teaching, one of ordinary skill in the art would have recognized that the addition of more units of a type already extant in a system for the sole purpose of providing more space heating or cooling, is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced (the parts in this case merely predictably providing more of their respective functions) See MPEP 2144.04 VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regards to claim 20, Tamaki as modified meets the claim limitations as set forth above in the rejection of claim 19. Further, Tamaki teaches wherein the liquid heating device is a heat pump water heater (refer to par. 2).                                         

                                               Response to Arguments
Applicant's arguments filed on 03/14/2022 have been considered but are moot because
the arguments do not apply to the newly cited reference.
The amended claims not taught by the previously cited references are taught by newly cited reference of Schwartz et al. (US 5,906,104).

 
                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M.T/Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763